Warner, Judge.
This was a bill filed by the Augusta Factory Company against the tax receiver and tax collector of Richmond county, praying for an injunction to restrain the assessment and collection of a tax which the complainant alleges to be in violation of the existing tax laws of the State. The receiver assessed the capital stock of the company at $162 00 per share on its six thousand shares of capital stock, as the ad valorem or market value of the stock, on the 1st day of April last. Whereas, the complainant alleges, that said Augusta Factory, being an incorporated company, was bound only to return and pay a tax on $600,000 00, or $100 00 per share on its six thousand shares. • On hearing the application for an injunction, the same was granted by the presiding Judge, whereupon the defendants excepted. By the 15th paragraph of the 796th section of the Code, it is declared that “All owners of stocks in any incorporated company liable to taxation on its capital for such stock shall not be taxed as individuals.” The 813th section of the Code declares that “ the several railroads, and other incorporated or unincorporated companies of every kind, except banks, which are not exempt by their charter, or otherwise, or for which there is not a different method of taxation specially prescribed, pay the same rate per cent, upon the whole amount of their capital stock paid in as is levied on other capital.” The question made by the record in this case is, whether the Augusta Factory, being an incorporated company, is bound, under the existing laws of the State, to pay a tax upon the whole amount of the capital stock of the company paid in, or whether the company is bound to pay a tax on the market value of that stock. To maintain the proposition contended for by the plaintiffs in error, we should have to interpolate into this *392section of the Code the words, “ or the market value thereof,” so as to make the section read, that the incorporated companies in this State pay thfe same rate per cent, upon the whole amount of their capital stock paid in, or the market value thereof, as is levied on other capital. The State was adopting a method of taxation as a revenue measure. Clearly, it was not the intention of the General Assembly, in taxing the whole amount of the capital stock paid in by incorporated companies, to adopt a sliding scale, that, if the incorporated companies were successful in the management of their capital, and thereby enhanced the value of their capital stock in the market, they should pay an additional tax upon that capital in consequence of the successful management thereof by the respective companies; nor was it the intention of the General Assembly that the tax on the whole amount of the capital stock paid in should be abated, if, by bad management or accidents, by flood or fire, or other casualties, the value of the capital stock of the respective companies should be reduced below its par value in the market. The intention of the General Assembly was to levy a tax on the whole amount of the capital stock paid in by incorporated companies, and to derive a certain revenue therefrom, and not a revenue dependent on the fluctuations of the value of that capital stock in the stock market. The State never contemplated such a speculative method of raising revenue as that, and has not done so. The wisdom of the General Assembly, in imposing the tax upon the whole amount of the capital stock paid in by incorporated companies, instead of the market value thereof, as a revenue measure, is practically illustrated by the fact that the capital stock of a large majority of the incorporated companies in the State will not sell for the par value thereof in the stock market, and if the construction of the law as contended for by the plaintiffs in error should be adopted the State would be the loser by it so far as her revenue is concerned. The law does not impose a tax on the income, or profits of the capital stock of incorporated companies, but on *393tlie capital stock thereof paid in as the property of the corporation. The true construction of the law, as a revenue measure, therefore, is, that incorporated companies in this State pay the same rate per cent, upon the whole amount of their capital stock paid in as is levied on other capital, whether the companies are successful or unsuccessful in their respective enterprises, or whether their capital stock is above or below its par value in the stock market. It is true that the Constitution of 1868 declares “ that taxation on property shall be ad valorem, and uniform on all species of property taxed.” The capital stock of the Augusta Factory is one species of property, and the company is required to pay the same rate per cent, on the whole amount of their capital stock paid in as is levied and paid on other capital. The capital stock of the company, and other capital, is the same species of property, and the rate of taxation on both is the same, and is, therefore, a uniform tax on that species of property as contemplated by the Constitution. The Augusta Factory, an incorporated company, is only liable, under the existing laws of the State, to pay a tax on the whole amount of the capital stock of the company paid in, and not on the market value thereof.
The Augusta Factory Company is liable for the payment of all legal tax on the property owned by it, as a corporation, which is not included as a part of their capital stock, and constitutes no part thereof.
Judgment affirmed.
Lochkane, Chief Justice, concurred, but furnished no opinion.